In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-19-00421-CR
     ___________________________

   JEFFREY DEMON RILES, Appellant

                     V.

         THE STATE OF TEXAS


On Appeal from Criminal District Court No. 1
           Tarrant County, Texas
        Trial Court No. 1551892D


   Before Kerr, Birdwell, and Wallach, JJ.
   Memorandum Opinion by Justice Kerr
                            MEMORANDUM OPINION

       A jury found Jeffrey Demon Riles guilty of aggravated robbery with a deadly

weapon and engaging in organized criminal activity (EOCA). See Tex. Penal Code Ann.

§§ 29.03(a)(2), 71.02(a). On appeal from his EOCA conviction, Riles complains in two

points that (1) the evidence was insufficient to support his conviction for EOCA and

(2) the trial court abused its discretion by overruling his objection to the State’s gang

expert’s testifying that Riles committed the robbery “to gain street credibility and

notoriety with a gang.” Because the evidence is insufficient to support Riles’s EOCA

conviction, we sustain his first point and render a judgment of acquittal. And because a

sufficiency review requires us to consider all evidence that the jury heard, even if some

of it was improperly admitted, our disposition of Riles’s first point makes it unnecessary

for us to consider Riles’s second point.

                                     I. Background

       On June 2, 2018, Riles walked into a Fort Worth Valero convenience store,

pretended to make a routine purchase, and then jumped onto the counter while pointing

a pistol at the cashier. The cashier fled to a nearby business to call the police, and Riles

stole the cash box and a few packs of cigarettes. The Valero’s surveillance system

captured the robbery on video. As that video reflects, Riles wore distinctive clothing

when he committed the robbery, and tattoos on the backs of his hands were visible.1


     His black sweatshirt, emblazoned with the blue and red words “Winter League
       1

Champs,” depicted a cartoon athlete swinging a baseball bat. His baseball cap was also

                                             2
      A Fort Worth Police Department surveillance team tracked Riles down through

a green Honda Accord registered to his then-girlfriend Kayla Walker and linked him to

the June 2 robbery.2 While the team surveilled Riles over the next nine days, they

noticed him driving in the Honda, going to Walmart multiple times, spending the night

at Walker’s apartment in Arlington, and “standing outside of the apartment complex

where he lived.”3 They also observed him meeting with two other individuals at a

different complex.

      Fort Worth Police arrested Riles on June 11 while he was in the Honda with

another man and Walker.4 Witnesses did not identify the second male by first and last

name—although one law-enforcement witness recalled that his first name was Davin,

and Walker mentioned that he was a “dude” who lived in her apartment complex—nor

did the State ask about this second person’s relationship to Riles, to Walker, or to any

gang. In the car were the shoes and sunglasses Riles had been wearing when he robbed

the Valero clerk. During a later search of Walker’s apartment, where Riles kept some



blue and red, featured a cartoon character wielding a pickaxe and a ball, and bore a silver
sticker on the brim. No testimony linked any features of his clothing with gang colors
or symbolism, although its distinctiveness allowed both the Valero cashier and Riles’s
former girlfriend to identify Riles from the surveillance video.
      2
        The Valero cashier did not see the robber get into a vehicle, nor did he see any
vehicle parked outside.
      3
       The record is unclear which apartment complex was being referred to.
      4
       Walker’s then-four-year-old son was also in the car.


                                            3
personal belongings, the police found the sweatshirt and baseball cap Riles had worn

during the robbery.

      Although the jury heard and saw evidence about the robbery itself, the police

department’s surveillance efforts following the robbery, and the items recovered from

searching Walker’s car and apartment, the State did not present evidence indicating how

the police department knew to track Walker’s car. The State did not ask Paul Vega—

the detective who had asked the surveillance team to track this vehicle—how he had

connected the car to Riles.5 In addition, the jury heard nothing about Riles’s activity

leading up to and after the robbery. Despite calling Walker to testify, the State never

asked her with whom Riles associated or what he did during the day. Although she

testified that Riles frequently stayed overnight at her apartment and used her car, the

State did not ask her if Riles ever brought anyone to the apartment or if she knew where

he went or what he did with her car.

      After Riles was in custody, the crime-scene unit photographed his tattoos. At

trial, Fort Worth Police Officer Chris McAnulty—a gang expert assigned to the Fort

Worth Police Department’s gang unit who teaches gang-identification classes and gives



      5
        The trial court had granted a motion in limine that precluded the State’s
witnesses from explaining why they were looking for the green Honda. At another point
in the trial before calling one of several law-enforcement witnesses to testify, the State
explained in a bench conference that the witness had been instructed about “an
investigation and not talking about certain other offenses” and mentioned the motion
in limine. The jury heard nothing about other offenses in the guilt–innocence phase.


                                            4
lectures about gang investigations—testified to the importance of tattoos in a gang

investigation. Officer Elizabeth Duemig, who photographed Riles’s tattoos, testified

that tattoos “give us some behavioral indicators or things the individual . . . might be

involved with.” According to both officers, Riles’s torso, arms, and hands sported

tattoos teeming with gang imagery. 6

       Officer McAnulty testified that the Fort Worth Police Department maintains a

gang database and that Riles has been in that database since 2012 as a member of the

Five Deuce Hoova Crips. According to Officer McAnulty, in the early 1990s the Five

Deuce Hoova Crips became the first documented Crip group in Fort Worth. Between

70 and 80 confirmed members currently belong to that group, although not every gang

member is documented. The Five Deuce Hoova Crips’ “bread and butter is illegal

narcotics trafficking,” that is, “selling drugs, as well as robbery and burglaries.”

       Officer McAnulty testified that respect and credibility are two of the most

important elements to gang members and that a gang member’s solo commission of a

crime increases his credibility within his gang. When the State asked Officer McAnulty

whether Riles had committed the robbery on his own “with the intent to establish,



       6
         Officer McAnulty testified in great and uncontroverted detail about the meaning
of Riles’s numerous tattoos and how they reflected Five Deuce Hoova Crips
symbolism. Because Riles did not challenge the fact of his Crips membership—beyond
eliciting Officer McAnulty’s agreement that the tattoos’ ages were unknowable,
implying that Riles might be a former but not a current Crip—we need not dwell on
the specifics.


                                             5
maintain, or participate as a member of a criminal street gang,” the defense objected to

this question as calling for speculation, but the trial court overruled the objection.

Officer McAnulty responded as follows:

              A. Yes, ma’am. To -- to establish yourself in that gang, a lot of times
      it’s about committing crimes. So I would see this crime being committed,
      and then just establishing that -- that street cred and that notoriety within
      your known gang members as part of doing this crime.

            Q. [STATE] If you’ve been documented since 2012, could you also
      be maintaining that status by continuing to commit or committing an
      offense like this, just to maintain your status in the group?

             A. Yes, ma’am.

      On cross-examination, Officer McAnulty admitted that, hypothetically, a gang

member could commit an aggravated robbery unconnected to gang activity, allowing

that it’s “possible” that “somebody could just do it and not tell the other gang members

and just pocket it, right?” On redirect, Officer McAnulty responded, “Yes, ma’am”

when asked one barebones question: “D[id] you know the defendant to, as recently as

2018, still be associating with known gang members?” Defense questioning on re-cross

yielded Officer McAnulty’s simple acknowledgement (“Correct”) that he had some

undescribed “information” back to the “2012 time frame where [he] ha[d]

documentation of Mr. Riles being with those same individuals then and up to 2018, his

friends?”

      The jury found Riles guilty of both aggravated robbery with a deadly weapon and

EOCA based on the same aggravated robbery. At punishment, Riles pleaded true to a



                                            6
habitual-offender notice, and the jury assessed his punishment at life in prison. The trial

court sentenced Riles in accordance with the jury’s verdict, entering judgments on each

conviction to reflect concurrent life sentences. Riles timely appealed and challenges the

sufficiency of the evidence supporting his EOCA conviction and the admission of

Officer McAnulty’s testimony. He does not complain about his aggravated-robbery

conviction or sentence.

                            II. Sufficiency of the Evidence

      In his sufficiency point, Riles contends that the State obtained an EOCA

conviction solely because of his gang membership rather than by connecting the Valero

robbery to that membership as the State was required to do. According to Riles, expert

testimony about gaining respect through committing solo crimes and about Riles’s

having had contact with gang members in the same year as the robbery does not,

without more, create the required nexus between the crime and Riles’s gang

membership. On this record, we agree.

A. Standard of review

      In our evidentiary-sufficiency review, we view all the evidence in the light most

favorable to the verdict to determine whether any rational factfinder could have found

the crime’s essential elements beyond a reasonable doubt. Jackson v. Virginia, 443 U.S.

307, 319, 99 S. Ct. 2781, 2789 (1979); Queeman v. State, 520 S.W.3d 616, 622 (Tex. Crim.

App. 2017). This standard gives full play to the factfinder’s responsibility to resolve

conflicts in the testimony, to weigh the evidence, and to draw reasonable inferences

                                            7
from basic facts to ultimate facts. See Jackson, 443 U.S. at 319, 99 S. Ct. at 2789; Queeman,

520 S.W.3d at 622.

       The factfinder alone judges the evidence’s weight and credibility. See Tex. Code

Crim. Proc. Ann. art. 38.04; Queeman, 520 S.W.3d at 622. We may not re-evaluate the

evidence’s weight and credibility and substitute our judgment for the factfinder’s.

Queeman, 520 S.W.3d at 622. Instead, we determine whether the necessary inferences

are reasonable based on the evidence’s cumulative force when viewed in the light most

favorable to the verdict. Murray v. State, 457 S.W.3d 446, 448 (Tex. Crim. App. 2015);

see Villa v. State, 514 S.W.3d 227, 232 (Tex. Crim. App. 2017) (“The court conducting a

sufficiency review must not engage in a ‘divide and conquer’ strategy but must consider

the cumulative force of all the evidence.”). We must presume that the factfinder

resolved any conflicting inferences in favor of the verdict, and we must defer to that

resolution. Murray, 457 S.W.3d at 448–49.

       To determine whether the State has met its Jackson burden to prove a defendant’s

guilt beyond a reasonable doubt, we compare the crime’s elements as defined by the

hypothetically correct jury charge to the evidence adduced at trial. See Jenkins v. State,

493 S.W.3d 583, 599 (Tex. Crim. App. 2016); see also Febus v. State, 542 S.W.3d 568,

572 (Tex. Crim. App. 2018) (“The essential elements of an offense are determined by

state law.”). Such a charge is one that accurately sets out the law, is authorized by the

indictment, does not unnecessarily increase the State’s burden of proof or restrict the

State’s theories of liability, and adequately describes the particular offense for which the

                                             8
defendant was tried. Jenkins, 493 S.W.3d at 599. The “law as authorized by the

indictment” means the statutory elements of the charged offense as modified by the

factual details and legal theories contained in the charging instrument. See id.; see also

Rabb v. State, 434 S.W.3d 613, 616 (Tex. Crim. App. 2014) (“When the State pleads a

specific element of a penal offense that has statutory alternatives for that element, the

sufficiency of the evidence will be measured by the element that was actually pleaded,

and not any alternative statutory elements.”).

       The standard of review is the same for direct and circumstantial evidence cases;

circumstantial evidence is as probative as direct evidence in establishing guilt. Jenkins,

493 S.W.3d at 599.

       And as especially pertinent here, where Riles has raised both a sufficiency point

and an erroneously-admitted-evidence point, our Jackson review means that we “must

consider all evidence which the jury was permitted, whether rightly or wrongly, to consider.”

Moff v. State, 131 S.W.3d 485, 488 (Tex. Crim. App. 2004) (quoting Thomas v. State,

753 S.W.2d 688, 695 (Tex. Crim. App. 1988)); see Ward v. State, No. 2-08-283-CR,

2009 WL 4755181, at *2 (Tex. App.—Fort Worth Dec. 10, 2009, pet. ref’d) (mem. op.,

not designated for publication) (“In conducting a legal[-]sufficiency review, we are

required to review all evidence admitted at trial, even improperly admitted evidence.”).

A defendant “need not object to the admission of evidence in the trial court to preserve

[an evidentiary-sufficiency] issue.” Moff, 131 S.W.3d at 488.



                                             9
B. Hypothetically correct jury charge

       Here, the indictment charged that Riles, “with the intent to establish, maintain,

or participate as a member of a criminal street gang, commit[ted]” aggravated robbery

by intentionally or knowingly threatening or placing the Valero cashier in fear of

imminent bodily injury or death while committing a theft and using a firearm. See Tex.

Penal Code Ann. §§ 29.03(a)(2), 71.02(a)(1). The jury charge, which Riles does not

challenge on appeal, tracked the indictment.

       The Texas Penal Code provides that a person engages in organized criminal

activity “if, with the intent to establish, maintain, or participate in a combination or in

the profits of a combination or as a member of a criminal street gang, the person commits or

conspires to commit” a specified predicate offense—here, aggravated robbery. Id.

§ 71.02(a)(1) (emphases added). The “‘intent to establish, maintain, or participate’”

element does not apply when a defendant is charged “as a member of a criminal street

gang” but instead “applies only to the phrase that immediately follows it—‘in a

combination or in the profits of a combination.’” Zuniga v. State, 551 S.W.3d 729,

735 (Tex. Crim. App. 2018) (quoting Tex. Penal Code Ann. § 71.02(a)); see Villa,

514 S.W.3d at 232; see also Baker v. State, No. 02-17-00193-CR, 2020 WL 1808292, at

*6 (Tex. App.—Fort Worth Apr. 9, 2020, no pet.) (per curiam) (mem. op., not

designated for publication). Riles was not indicted or charged with the “combination”

element.



                                            10
      A hypothetically correct jury charge here would thus require the State to prove

that Riles, as a member of a criminal street gang, committed aggravated robbery. See

Zuniga, 551 S.W.3d at 735; Villa, 514 S.W.3d at 232; Jenkins, 493 S.W.3d at 599; see also

Tex. Penal Code Ann. § 71.02(a)(1). To prove the “as a member” element, the State

would have to prove that Riles was acting as a member of a group of “three or more

persons having a common identifying sign or symbol or an identifiable leadership who

continuously or regularly associate in the commission of criminal activities.” Zuniga,

551 S.W.3d at 735 (quoting Tex. Penal Code Ann. § 71.01(d)). “‘[A]s’ in the phrase ‘as

a member of a criminal street gang’ [requires] proof that the defendant was acting ‘[i]n

the role, capacity, or function of’ a gang member at the time of the offense.” Id. at

736 (quoting As, American Heritage College Dictionary (3d ed. 1993)). A conviction

based on the hypothetically correct jury charge here, then, would require proof that

Riles was acting in the role, capacity, or function of a gang member at the time of the

robbery. See id.; see also Baker, 2020 WL 1808292, at *6.

C. Acting “as a member of a criminal street gang”

      To prove that a defendant committed an underlying offense in his role, capacity,

or function as a member of a criminal street gang, “the evidence need only be sufficient

to show some nexus or relationship between the commission of the underlying offense

and the defendant’s gang membership.” Zuniga, 551 S.W.3d at 739. The EOCA statute

does not require proof of a gang member’s particular motivation for committing an

offense. Id.; see Castro v. State, No. 02-18-00474-CR, 2020 WL 98132, at *2 (Tex. App.—

                                            11
Fort Worth Jan. 9, 2020, pet. ref’d) (mem. op., not designated for publication). A jury

may draw a reasonable inference that a defendant was acting in his capacity as a gang

member in committing the underlying offense and may reject the possibility that he

acted independently of his gang membership. See Zuniga, 551 S.W.3d at 739. “The fact

that it was theoretically possible that there was some non-gang[-]related motive for the

[crime] is not the proper inquiry in a sufficiency review in which we are bound to defer

to the factfinder’s weighing of the evidence and its drawing of reasonable inferences.”

Id. (citing Wise v. State, 364 S.W.3d 900, 903 (Tex. Crim. App. 2012)). But merely finding

that the defendant is a gang member does not permit a jury to convict him of EOCA.

Id. at 734.

D. Analysis

       Riles’s argument that the evidence was insufficient to convict him on the EOCA

charge contrasts that evidence with the evidence in two of our cases 7 involving a much

clearer factual nexus between gang membership and commission of the underlying

crime as a gang member.

       In the first case, we held the evidence sufficient to support the EOCA

conviction. Castro, 2020 WL 98132, at *3. There, Castro had stolen a truck under

circumstances suggesting that multiple people were involved; Castro then used the truck



     Because the court of criminal appeals clarified the Section 71.02(a) “as a
       7

member” analysis in 2018, we discuss only cases decided after Zuniga.


                                           12
to steal construction materials, a type of theft common to his East Side Latin Kings

gang; and the police found the truck—and arrested Castro—in front of a business

known for buying stolen construction supplies and located in East Side Latin Kings

gang territory. Id. at *1–3. Castro also sported gang tattoos, had been a confirmed Latin

Kings gang member for more than a decade, and had created recent social-media posts

that reinforced his gang membership. Id.

      The evidence in our more recent case presented an even stronger nexus between

the underlying crime and the defendant’s committing it in his capacity as a gang

member. See Baker, 2020 WL 1808292, at *6–8. Baker was president of the Fort Worth

chapter of a motorcycle gang, the Bandidos, at the time that a murder and multiple

assaults were committed at a local bar where he was present. Id. at *7. The State’s gang

expert testified that the Bandidos’ rigid hierarchical structure was such that Baker’s

presence signaled that he knew about and had blessed the crimes; other evidence

showed that the incident involved a rival gang with which the Bandidos had a bone to

pick and occurred in gang territory, that multiple members of both Baker’s and the rival

gang participated in the incident, and that Baker’s tattoos and vest were rife with gang

symbolism. Id. at *7–8.

      Our sister court in El Paso has also analyzed Zuniga’s “nexus” requirement and

found the following evidence sufficient to support an EOCA conviction: the defendant

and other individuals involved in committing two murders were members of the Barrio

Azteca gang, as were the victims; the defendant himself testified that the murders

                                           13
resulted from an internal power struggle over the gang’s leadership, and he described a

“rift” between one victim and two others who were separately found guilty of the

murders; a higher-up in the gang had “green-lighted” the murder of one of the victims

based on suspicions that the victim and his wife were “snitches”; and the defendant’s

girlfriend testified that he had left the house with two other gang members for a

“meeting” and returned later to tell her that they had “had to kill” the victims. Rodriguez

v. State, No. 08-16-00118-CR, 2018 WL 3372637, at *8, *10 (Tex. App.—El Paso July

11, 2018, pet. ref’d) (not designated for publication).

      Last year the El Paso court faced another EOCA appeal and again found the

evidence sufficient. See Lopez v. State, 615 S.W.3d 238, 251–52 (Tex. App.—El Paso

2020, pet. ref’d). In Lopez, the defendant was at a bar with fellow Barrio Azteca

members when they argued with and assaulted two ex-Aztecas who were at the same

bar. Id. at 244–45. Membership in the Barrio Azteca gang—one of El Paso’s largest,

with some 3,000 members—is a “lifetime commitment,” and “[a]s punishment for

leaving the group, gang leaders are known to have demanded that current members

assault or even kill ex-members on sight.” Id. at 244. Lopez himself was a “high-ranking

member.” Id. at 247. In light of other witness testimony suggesting that Lopez and




                                            14
another Azteca joined together in beating one of the victims, the evidence sufficed to

affirm Lopez’s EOCA–assault conviction. 8 Id. at 251–52.

       The nexus between gang membership and commission of the underlying crime

as a gang member need not, however, be so straightforward as in the above cases. In a

Beaumont court of appeals case, for example, police opened an investigation on a bank

because customers were frequently robbed after leaving the bank, a crime sometimes

called “bank jugging.” Singleton v. State, No. 09-18-00381-CR, 2020 WL 6295088, at

*1 (Tex. App.—Beaumont Oct. 28, 2020, pet. ref’d) (mem. op., not designated for

publication). While the investigation was ongoing, Singleton—who was not acting

alone—tried to steal a bag of money from a plainclothes officer’s unmarked vehicle that

was being used as bait. Id. Social-media posts indicated that Singleton had previously

been associated with at least two different criminal street gangs that participated in bank

jugging, Singleton had a prior conviction for a robbery involving bank jugging, and the

individual who drove the getaway car was also a gang member. Id. at *1, *3–4. The

appellate court affirmed Singleton’s EOCA conviction. Id. at *4.

      Here, the jury could unquestionably have inferred that Riles was a member of a

criminal street gang. It heard testimony about Riles’s tattoos, his inclusion in the Fort

Worth gang database as a Five Deuce Hoova Crip, and his association with other gang



      Lopez’s conviction for EOCA–aggravated assault for pulling and firing a
      8

handgun was also upheld. Id. at 252.


                                            15
members over the years. But the jury did not hear evidence linking Riles’s robbing the

Valero to anything suggesting that he did so in his role, capacity, or function as a gang

member. The closest possible link was Officer McAnulty’s expert testimony about how

gang members gain and maintain respect by sometimes committing solo crimes and his

broad statement that Riles had been associating with (unidentified) gang members at

some unspecified time(s) in 2018, the year of the robbery.

      Beyond that, and unlike the far more extensive “nexus” evidence in Baker, Castro,

Rodriguez, Lopez, and even Singleton, here the evidence

   • did not link Walker, her car, or her Arlington apartment, or Riles’s use of her car

      or apartment, to any gang activity;

   • did not link the second man arrested with Riles and Walker to gang membership

      or activity;

   • did not place any other gang member at or near the Valero;

   • did not suggest that the Valero’s location was near or somehow significant to

      Five Deuce Hoova Crips’ territory and activities;

   • did not suggest that the way in which Riles robbed the Valero was similar to

      other of the gang’s robberies;




                                            16
   • did not suggest that robbing convenience stores is a common theme for the Five

      Deuce Hoova Crips; 9

   • did not connect Riles’s distinctive clothing with gang insignia, symbols, or colors,

      or with Riles’s sending a tacit message or shout-out to any fellow gang members

      who might see the surveillance video; and

   • did not connect Riles to any gang activity or gang associates in the days leading

      up to and following the robbery.

      Although we recognize our duty to defer to the factfinder, we cannot defer to

facts that weren’t proved nor to inferences that aren’t reasonable. Viewing the EOCA-

related evidence in the light most favorable to the verdict—evidence consisting entirely

of Officer McAnulty’s conclusory opinion that Riles intended to act as a gang member

in carrying out this solo robbery 10—we conclude that a rational factfinder could not

have found beyond a reasonable doubt that Riles was acting pursuant to his role or



      9
       This gang’s “bread and butter” was described as “illegal narcotics trafficking,”
followed by robbery and burglary. Officer McAnulty did not testify that any particular
types of businesses are favorite targets of the Five Deuce Hoova Crips.
      10
          “Without more than credentials and a subjective opinion, an expert’s testimony
that ‘it is so’ is not admissible.” Vela v. State, 209 S.W.3d 128, 134 (Tex. Crim. App.
2006) (quoting Viterbo v. Dow Chem. Co., 826 F.2d 420, 424 (5th Cir. 1987)); see Wright v.
State, 618 S.W.3d 887, 892 (Tex. App.—Fort Worth 2021, no pet.) (same). A corollary
principle is that “a conclusory expert opinion based upon insufficient facts is not
probative evidence.” Walker v. State, Nos. PD-1429-14, PD-1430-14, 2016 WL 6092523,
at *15 (Tex. Crim. App. Oct. 19, 2016) (not designated for publication).


                                           17
capacity as a gang member at the time of the offense. See Zuniga, 551 S.W.3d at 734,

739 (noting that Section 71.02(a) “would not permit conviction on a bare finding of the

defendant’s status as a gang member” but rather requires “proof that the defendant

engaged in the underlying offense ‘as a member of a criminal street gang,’ in the sense

that he was acting pursuant to his role or capacity as a gang member at the time that he

committed the offense”). We thus conclude that the evidence was insufficient to

support Riles’s EOCA conviction, and we sustain his first point.

       Our disposition of Riles’s sufficiency point makes it unnecessary for us to

consider his second point, in which he complains that the trial court abused its

discretion by overruling his “speculation” objection to Officer McAnulty’s testimony

regarding intent. Because our sufficiency review requires us to review all evidence

admitted at trial, even improperly admitted evidence, see Jenkins, 493 S.W.3d at 599, and

even if unobjected to, see Moff, 131 S.W.3d at 488, we have taken into account what

Officer McAnulty testified to—properly or improperly—and have still concluded that

the EOCA evidence was insufficient.

                                     III. Conclusion

       Having sustained Riles’s first point, we reverse the trial court’s judgment

convicting him of EOCA under Section 71.02(a) of the Texas Penal Code and render a

judgment of acquittal on that count. See Tex. R. App. P. 43.2(c), 51.2(d); Greene v. Massey,

437 U.S. 19, 24–25, 98 S. Ct. 2151, 2154–55 (1978); Burks v. United States, 437 U.S. 1,

16–18, 98 S. Ct. 2141, 2150–51 (1978); Winfrey v. State, 393 S.W.3d 763, 774 (Tex. Crim.

                                            18
App. 2013). Riles’s separate judgment of conviction for aggravated robbery with a

deadly weapon, which he has not challenged, is unaffected by our holding. See Garza v.

State, 213 S.W.3d 338, 352 (Tex. Crim. App. 2007) (noting that a defendant charged

both with EOCA and with committing the underlying offense can be charged and

punished for both in the same proceeding).




                                                    /s/ Elizabeth Kerr
                                                    Elizabeth Kerr
                                                    Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: September 23, 2021




                                         19